 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT

 7                                EASTERN DISTRICT OF CALIFORNIA

 8

 9   AURORA CERVANTES,                              )      Case No. 1:18-cv-1736-LJO-SKO
                                                    )
10                          Plaintiff,              )
                                                    )      ORDER DIRECTING THE CLERK
11   v.                                             )      OF COURT TO CLOSE THE CASE
                                                    )
12   RAFAEL MACIAS CORNEJO, as an                   )
     individual and doing business as “Isabella’s   )      (Doc. 8)
13   Casa Blanca Bar and Grill”, ROSA VILMA         )
     FAJARDO, as an individual and doing business )
14   as “Isabella’s Casa Blanca Bar and Grill”, and )
     DOES 1-50, Inclusive,                          )
15

16                           Defendants.
17

18
              On May 1, 2019, Plaintiff filed a “Notice of Dismissal With Prejudice,” in which Plaintiff
19
     notifies the Court of the dismissal of the entire action with prejudice. (Doc. 8.) Plaintiff filed this
20
     notice before the opposing party served either an answer or a motion for summary judgment. As
21
     such, Plaintiff has voluntarily dismissed this matter without prejudice pursuant to Federal Rule of
22
     Civil Procedure 41(a)(1)(A)(i). The Court therefore DIRECTS the Clerk of Court to close this case.
23

24
     IT IS SO ORDERED.
25

26   Dated:     May 2, 2019                                        /s/   Sheila K. Oberto               .
                                                         UNITED STATES MAGISTRATE JUDGE
27

28

29

30
